DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the August 24, 2021 Office Action, filed November 24, 2021, is acknowledged.  Applicants previously canceled claims 1-84.  Claims 95-113 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Applicants amend claims 85-87, 90-94, 114-123, and 126.  Claims 85-94 and 114-126 are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed August 24, 2021.  Therefore, this action is not final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 85-94 and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/285,128 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘128 application and the instant application claim nucleic acid and polypeptide detection systems comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  
While the ‘128 application does not claim that the detection systems could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘128 application to detect the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-94, and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 72 of copending Application No. 16/604,724 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘724 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  The ‘724 application claims that the effector protein is a Type VI Cas protein, which is encompassed by the effector protein of the instant claims.  
While the ‘724 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘724 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85-94 and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-10, and 15 of copending Application No. 16/645,571 (reference application).  This rejection is maintained.
i.e., masking) construct.  
While the ‘571 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘571 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-94, and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/753,896 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 application claims a lateral flow device for detecting the presence of nucleic acid target sequences.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the lateral flow devices of the ‘896 application could be employed in the detection system of the instant application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-94, and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/894,670 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘670 application claims system for detecting the presence of nucleic acid target sequences.   
While the ‘670 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the extraction-free system of the ‘670 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85,87-94, and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 16/894,678 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘678 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  
While the ‘678 application does not claim an extraction-free polynucleotide isolation solution, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a polynucleotide isolation solution because this provides for detection of target polynucleotides in samples that contain cells where the polynucleotide target is required to be isolated prior to detection.  In addition, while the ‘678 application does not claim that the detection 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85-94 and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 23, 26, 28-29, 39, 50, and 54 of copending Application No. 16/955,380 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘380 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  
While the ‘380 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the extraction-free system of the ‘380 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-94, and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12-13, 17, 19-20, 37, and 39-40 of copending Application No. 16/961,820 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘820 application and the instant application claim system for detecting the presence of nucleic acid target sequences.   
In addition, both the ‘820 application and the instant application claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘820 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 85, 87-94, and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-63 of copending Application No. 17/241,382 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘382 application and the instant application claim a nucleic acid detection system comprising Cas13 protein(s), guide RNAs and detection (i.e., masking) construct.  
While the ‘382 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the system of the ‘382 application to detect the 
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the automated detection device of the ‘382 application in the system of the instant application.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA (1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Claims 85-94 and 114-126 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 ,8, and 11-12 of copending Application No. 17/495,219 (reference application).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘219 application and the instant application claim a nucleic acid detection system comprising Cas protein(s), guide RNAs and detection (i.e., masking) construct.  
While the ‘219 application does not claim that the detection system could be used to detect a mosquito-borne parasite, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the extraction-free system of the ‘219 application to detect the mosquito-borne parasite of the instant application, and to design the guide RNAs to target the known nucleic acid sequences specific to such mosquito-borne parasites.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the non-statutory double patenting rejections over U.S. Patent Nos. 11,021,740; 11,104,937; and 11,174,515 (U.S. Patent Application No. 15/922,576), and U.S. Patent Application No. 16/494,279, the Terminal Disclaimers filed November 24, 2021 are approved.  Therefore, these rejections are withdrawn.

Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/285,128; 16/604,724; and 17/241,382 which have earlier effective filing dates as the instant application, Applicants do not provide any arguments regarding the applicability of these rejections other than noting that the double patenting is contingent upon whether the remarks are considered and entered, and if it is believed that there is overlap with claims ultimately allowed in this application.  However, it is believed that these rejections are applicable to the claims of this application.  Therefore, these rejections are maintained.  

Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/645,571; 16/753,896; 16/894,670; 16/894,678; 16/955,380; and 16/961,820; Applicants are correct that these applications have a later effective filing date than the instant application.  However, until these rejections are the only remaining rejections, they will be maintained.

In addition, a new non-statutory double patenting rejection over U.S. Patent Application No. 17/495,219, which has an earlier effective filing date than the instant invention, is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636